Citation Nr: 0941437	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  98-15 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected Pelligrini-Steida disease with joint mouse, 
arthritis, status post right total knee arthroplasty of the 
right knee, currently rated 20 percent disabling prior to May 
4, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to 
December 1961.  

The issue on appeal was most recently before the Board in 
December 2007.  The Veteran appealed the Board's December 
2007 denial of a rating in excess of 20 percent prior to May 
4, 2004 to the United Stated Court of Appeals for Veterans 
Claims (Court).  By memorandum decision dated in April 2009, 
the Court vacated the Board's December 2007 decision to the 
extent that it denied a rating in excess of 20 percent prior 
to May 4, 2004 of the Veteran's service-connected Pelligrini-
Steida disease with joint mouse, arthritis, status post right 
total knee arthroplasty of the right knee.  The Court 
remanded this matter for readjudication consistent with its 
opinion.  


FINDINGS OF FACT

1.  Prior to May 4, 2004, flexion of the right knee was not 
limited to 15 degrees or less, nor was extension limited to 
20 degrees or more.

2.  Prior to May 4, 2004, the Veteran's service-connected 
Pelligrini-Steida disease with joint mouse, arthritis, status 
post right total knee arthroplasty of the right knee was 
manifested by moderate, but not severe, instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
Pelligrini-Steida disease with joint mouse, arthritis, status 
post right total knee arthroplasty of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Code 5010-5055 (2009).

2.  The criteria for entitlement to a separate disability 
evaluation of 20 percent, but no higher, for instability of 
the Veteran's service-connected Pelligrini-Steida disease 
with joint mouse, arthritis, status post right total knee 
arthroplasty of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2003, 
January 2006 and August 2007, subsequent to the September 
1997 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the June 2003, January 2006 and August 2007 notices 
were not provided prior to the September 1997 adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  There was no subsequent readjudication 
of the claims, but in view of the fact that the claim is 
being denied, no new disability rating or effective date will 
be assigned.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the June 2003, January 2006 and August 2007 correspondences 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claim.

Duty to Assist

VA has obtained VA and private medical records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran VA 
examinations in May 1997, November 2000, February 2004, and 
October 2006.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  In a September 
2008 informal brief, the Veteran stated that the VA and Board 
obtained all relevant documents.    

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Procedural Background

In March 1997, the Veteran filed a claim for an increased 
disability rating for his service-connected right knee 
disability.  In September 1997, the RO granted a 20 percent 
disability rating for Pelligrini-Steida disease with joint 
mouse/arthritis of the right knee.  In June 2007, during the 
course of the appeal, the RO assigned  temporary 100 percent 
disability rating under 38 C.F.R. § 4.30 due to total right 
knee arthroplasty, effective May 4, 2004.  The RO granted and 
assigned a 60 percent disability rating effective from July 
1, 2005.

Laws and Regulations

The present appeal involves the Veteran's claim that the 
severity of his service-connected Pelligrini-Steida disease 
with joint mouse, arthritis, status post right total knee 
arthroplasty of the right knee warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Since the increased rating issues in this case involve the 
knee, the Board notes at this point that normal flexion of 
the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected Pelligrini-Steida disease 
with joint mouse, arthritis, status post right total knee 
arthroplasty of the right knee has been rated by the RO under 
the provisions of Diagnostic Code 5010-5055.  

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by x-ray findings are rated as degenerative 
arthritis under Diagnostic Code 5003.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 
5003.

Under Code 5260, limitation of flexion to 60 degrees is 
noncompensable, limitation of flexion to 45 degrees warrants 
a 10 percent rating, limitation of flexion to 30 degrees 
warrants a 20 percent rating, and limitation of flexion to 15 
degrees warrants a 30 percent rating. 

Under Code 5261, limitation of extension to 5 degrees is 
noncompensable, limitation of extension to 10 degrees 
warrants a 10 percent rating, limitation of extension to 15 
degrees warrants a 20 percent rating, and limitation of 
flexion to 20 degrees warrants a 30 percent rating, 
limitation of extension to 30 degrees warrants a 40 percent 
rating, and limitation of extension to 45 degrees warrants a 
50 percent rating.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5003 and 
5257 where there is x-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A maximum rating of 30 
percent is warranted for severe recurrent subluxation or 
lateral instability. 

Under Diagnostic Code 5055 for knee replacement (prosthesis), 
a minimum rating of 30 percent is warranted for knee 
replacement with intermediate degrees of residual weakness, 
pain or limitation often that is rated by analogy to 
Diagnostic Codes 5256 (for ankylosis), 5261 (limitation of 
extension), and 5262 (impairment of tibia and fibula).  A 
rating of 60 percent is warranted for knee replacement with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A maximum rating of 100 
percent is warranted for prosthetic replacement of the knee 
for 1 year following implantation of prosthesis.  

Other Diagnostic Codes addressing knee disabilities include 
Diagnostic Code 5256 for ankylosis of the knee, and 
Diagnostic Code 5262 for impairment of the tibia and fibula.  

The Board notes that since Diagnostic Codes 5259 and 5263 do 
not provide for disability ratings in excess of 10 percent, 
and Diagnostic Code 5258 does not provide for a disability 
rating in excess of 20 percent, they are not applicable to 
this analysis.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Factual Background

Various VA treatment records show that the Veteran had been 
receiving treatment for his right knee.  

A March 1996 VA treatment record shows that the Veteran had 
mild swelling, which the Veteran said improved.  The 
assessments in March 1996 and April 1996 were osteoarthritis 
with chondrocalcinosis of the right knee.  When the Veteran 
was seen in August 1996, it was noted that the Veteran had a 
right knee brace.  The assessment showed that the Veteran 
complained of pain and stiffness in his knees and joints.  
The VA treatment record showed swelling upon physical 
examination.  When the Veteran was seen again in August 1996, 
the assessment was probable pseudogout given 
chondrocalcinosis, warmth, swelling and patellofemoral 
narrowing.    

Another August 1996 VA treatment record showed right knee 
varus and severe arthritis.  It was noted that the Veteran 
would benefit from arthroscopy.  A September 1996 VA 
treatment record shows that at the time, there was no right 
knee joint swelling.  A VA medical doctor who authored an 
October 1996 entry noted that the Veteran could not engage in 
squat exercises due to the compromised function of the 
Veteran's knees.  

When the Veteran was seen again in October 1996, he 
complained of constant knee pain and wanted physical therapy 
since nothing seemed to reduce his pain.  At the time, there 
was full range of motion of the knee with hypertrophic 
changes in the medial and lateral aspect of the knee.  Medial 
aspect of the knee was swollen and inflamed.  The assessment 
was osteoarthritis with chondrocalcinosis with severe right 
knee pain.  

An October 1996 VA consultation showed that the Veteran 
complained of right knee pain over 30 years with decreased 
ambulation.  A provisional diagnosis revealed complex tear of 
medial meniscus and severe osteoarthritis medical 
compartment.  The author of the VA entry expressed a desire 
to have the Veteran evaluated for possible arthroscopy to 
clean his joint.
     
An October 1996 VA treatment record showed negative 
varus/valgus testing, medial/lateral collateral ligament 
laxity tests, anterior/posterior drawer test, instability and 
McMurray's test.  

Another October 1996 VA treatment record showed an assessment 
of right knee pain with a positive magnetic resonance imaging 
(MRI) for internal derangement.  Noted along the margins was 
that on a September 1996 MRI, there was joint effusion and 
severe medial compartment osteoarthritis.  

In January 1997, the Veteran was seen again for right knee 
pain.  Later that month, the Veteran reported continuous pain 
and said that the pain was worse when walking.  It was 
observed that there was minimal effusion, varus deformity 
with range of motion from 0 to 120 degrees.  It was reported 
that x-rays of the right knee showed osteroarthritis of the 
medical aspect with varus deformity.  

A January 1997 x-ray showed osteoarthritis involving 
exclusively the right knee, particularly the medial and 
patellofemoral compartments.  It was noted that the degree of 
arthritic change was slightly increased when compared to the 
prior examination.  The impression also included 
chondrocalcinosis and Pellegrini-Stieda of the right knee.

In February 1997, there were symptoms of joint instability.  
It was noted that he was not a candidate for arthroscopy.  
The right knee showed no effusion/erythema.  There was mild 
tenderness on medial knee and mild crepitus.  The assessment 
was that the Veteran's knee pain was secondary to his 
osteoarthritis and that it was not responding to pain 
medications.  

On VA examination in May 1997, the Veteran complained of 
right knee pain that was more painful compared to his left 
knee.  He reported that his knees would hurt whenever he 
stood or walked.  The objective findings showed that the 
Veteran had some tenderness over the right knee, but no 
swelling.  There was significant pain on extending the right 
knee from a flexed position with some crepitation.  Mild 
deformity of the right knee was noted.

Range of motion for the right knee was extension to 15 
degrees with pain and flexion to 90 degrees.  X-rays showed 
osteoarthritis involving exclusively the right knee, 
particularly the medical and patella femoral compartment.  
The examiner indicted that the arthritic change slightly 
increased when compared to the June 1995 examination.  The VA 
examiner diagnosed degenerative osteoarthritis involving the 
right knee with limitation of motion, pain and crepitation on 
extension of the right knee; and Pellegrini-Steida of the 
right knee.  

A January 1998 VA treatment record shows that the Veteran 
used a knee brace and had right knee pain secondary to 
osteoarthritis and possible pseudogout.  He said that he 
tried medication in the past with little relief.  He said 
that weight reduction has helped his pain.  He was to 
continue home exercises that consisted of stretching and quad 
strengthening. 

When the Veteran was seen again in January 1998, he reported 
that with weight loss, bicycle riding, and use of a Townsend 
brace, his right knee improved and the Veteran generally felt 
well.  Again, chondrocalcinosis and osteoarthritis were 
noted.   

A May 1998 treatment record showed chondrocalcinosis and 
osteoarhritis.  It additional showed that the Veteran had a 
Townsend brace for his right knee.  The only locking reported 
was that of his left knee.
 
A May 1998 VA treatment record showed minimal effusion and 
pain with active range of motion.  Chondrocalcinosis and 
osteoarthritis were noted.  

An August 1998 VA treatment record again showed 
osteoarthritis and chondrocalcinosis with the right being 
worse than the left.  The Veteran reported that the pain 
worsened with activity.  While there was crepitus, there was 
no swelling, tenderness, erythema, and warmth.
  
The Veteran was later seen at the VA in November 1998.  The 
assessment was probable pseudogout.    

The Veteran was seen again in November 1998.  It was noted 
that radiographically, there was evidence of osteoarthritis 
of medial and patellofemoral component and chondrocalcinosis.  
An MRI showed a tear of medial and lateral meniscus.  The 
Veteran shared that he had tried pain medications without 
relief and at the time took nothing for pain.  The Veteran 
stated that he used a custom knee brace for his right knee 
and cane, which were helpful.  The impression included 
osteoarthritis involving exclusively the right knee, 
chondrocalcinosis and Pelligrini-Steida of the right knee.  
Upon physical examination, there was mild instability.

The Veteran was seen in December 1998 at the VA.  The Veteran 
did not wear a brace on his right knee that day.  

A December 1998 VA treatment record shows severe 
osteoarthritis and chondrocalcinosis of the right knee.    

In November 2000, the Veteran reported constant pain when he 
visited the VA.  

The Veteran was afforded another VA examination in November 
2000.  The Veteran shared that he was unable to squat or 
bend.  He said that he could ride a bike for 30 minutes.  He 
reported that walking caused pain and that he walked until 
his pain became severe.  He reported that he was unable to 
walk hills.  He said he had variability in pain.  He said the 
some days he had so much pain that he was unable to ambulate.  
He commented that it was difficult for him to sit.  He 
continued that he had pain in cold weather, especially when 
he did not sleep on a pillow.  The Veteran shared that he had 
a limp over the last six years that was gradually worsening.

Physical examination reveals that there was varus orientation 
of both knees with the right knee greater than the left knee.  
The VA examiner observed that the right knee was moderately 
enlarged, visibly enlarged with palpable synovial 
hypertrophy.  Range of motion revealed that the Veteran could 
extend the right knee to -5 degrees lacking 5 degrees of full 
extension, and flexed it to 90 degrees, lacking 55 degrees of 
full flexion.  The VA examiner added that when the right knee 
sits in 5 degrees of varus, there was additional collapse of 
5 degrees of varus with assuming the upright position in 
standing.  The VA examiner reported that when the Veteran 
stood, his right knee was oriented in 10 degrees varus.  The 
VA examiner diagnosed degenerative joint disease of the right 
knee.  

The Veteran was afforded another VA examination in February 
2004.  The Veteran reported that there were limits in all of 
his activities.  He said that he could walk with a brace.  
Whenever he shopped, his pain increased.  He said that he 
could walk only for one-half block and then he had to stop.  
He said that he could not squat and that he had to use an 
unloading brace and a wooden cane for the last three years.  
The Veteran reported that his knee locked up periodically and 
gave way when he was standing on it at times.  He said that 
it hurt all the time.  The Veteran stated that he was trying 
to put off having a total knee replacement.  

Upon physical examination, the VA examiner observed that the 
Veteran was wearing an unloading brace over his clothes and 
using a wooden cane.  The examination revealed that when the 
Veteran stood upright, he had five finger breaths of varus 
between the knee.  There was most significant varus 
orientation on the right knee.  Range of motion of the knee 
showed -5 degrees extension and lacking 5 degrees of full 
extension to a flexion of 110, lacking 30 degrees of full 
flexion.  The VA examiner observed that when the Veteran 
stood upright, his knee would collapse into varus of an 
additional 5 degrees and was oriented when laying down at 
approximately 5 degrees of varus.  The VA examiner further 
observed that the knee was quite tender.  He said that he was 
unable to test laxity due to the tenderness of the knee, 
particular the medial aspect, which was quite tender.  The 
assessment was status post right knee sprain with severe 
degenerative joint disease of the knee.  

Altogether, various VA treatment records from 2001 to 2003 
note knee pain and degenerative joint disease.

A February 2004 x-ray showed high grade degenerative disease 
of the right knee with complete loss of the medial meniscus 
and apposition of the bony elements.  The x-ray further 
showed generalized degenerative changes of the right knee 
with chondrocalcinosis.    

Analysis

The Board acknowledges that the Veteran has severe arthritis 
and limitation of motion is confirmed by swelling and 
satisfactory evidence of painful motion.  However, under the 
appropriate Diagnostic Codes for limitation of motion, a 
higher rating is not warranted under Diagnostic Codes 5003, 
5010, 5260, and 5261. 

A higher rating is not warranted based on limitation of 
motion.  Flexion was no less than 90 degrees upon physical 
examination.  Thus, there is no demonstrated limitation of 
flexion to warrant a compensable rating under Diagnostic Code 
5260.  Additionally, there is no persuasive evidence that 
extension is limited to such an extent so as to warrant a 
rating in excess of 20 percent under Diagnostic Code 5261.  
The Board also notes here that with no compensable limitation 
of motion for flexion, there is no basis for separate ratings 
for limitation of flexion and extension as provided for in VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004).   
 
Turning to other Diagnostic Codes addressing knee 
disabilities, the Board notes again that since Diagnostic 
Codes 5259 and 5263 do not provide for disability ratings in 
excess of 10 percent, and Diagnostic Code 5258 does not 
provide for a disability rating in excess of 20 percent, they 
are not applicable to this analysis.
 
The Board acknowledges that January 1998 and May 1998 VA 
treatment records that show the use of a Townsend brace, and 
that the Veteran reported at the February 2004 VA examination 
that he used an unloading brace for the last three years.  
Nevertheless, Diagnostic Code 5262 is not for application 
since there is no evidence of impairment of the tibia and 
fibula.  

The Board acknowledged that the Veteran has chronic knee and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 20 percent.  

The November 2000 VA examiner noted that activities of daily 
living provoked worsening pain and limitation of DeLuca 
conditions by a factor of 20 percent at the maximal pain.  
When the 20 percent limitation is taken into consideration, 
extension limited to 5 degrees is further limited by 20 
percent to 6 degrees, which does not meet the criteria for a 
30 percent disability rating under Diagnostic Code 5261.  
Additionally, flexion limited to 90 degrees is further 
limited by 20 percent to 72 degrees, which does not meet the 
criteria for a compensable rating under Diagnostic Code 5260.  

Moreover, the February 2004 VA examiner noted that when the 
knee is aggravated, the Veteran will have a 25 percent 
worsening of DeLuca factors.  The Board notes that when this 
25 percent limitation is taken into consideration, extension 
that is limited to 5 degrees is further limited by 25 percent 
to 7 degrees (when rounded up to the nearest degree), which 
does not meet the criteria for a 30 percent disability rating 
under Diagnostic Code 5261.  Furthermore, flexion limited to 
110 degrees is further limited by 25 percent to 83 degrees 
(when rounded up to the nearest degree), which does not meet 
the criteria for a compensable rating under Diagnostic Code 
5260.  Thus, the Board finds that the present 20 percent 
rating takes into consideration the Veteran's complaints of 
knee pain, and finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 9 Vet. 
App. at 204-07.     

Regarding instability, a February 2004 VA examination report 
shows that the Veteran reported that his knees gave way when 
standing at times.  Since the Veteran's statement is within 
the knowledge and personal observation of the Veteran, the 
Board considers the Veteran's statements competent evidence.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

Further, the Board acknowledges symptoms of joint instability 
are reflected in a February 1997 VA treatment record.  Again, 
January 1998 and May 1998 VA treatment records and a February 
2004 VA examination that shows the use of a brace and cane.  
Regarding varus, an August 1996 VA treatment record shows 
right knee varus.  A November 2000 VA examination report 
shows varus orientation of both knees with the right knee 
greater than the left knee.  It was additionally noted that 
when the right knee sits in 5 degrees varus, there was 
additional collapse of 5 degrees of varus when assuming the 
upright position in standing.  When the Veteran stood, his 
right knee was oriented to 10 degrees varus.  Additionally, 
the aforementioned February 2004 VA examination report showed 
that when the Veteran stood upright, his knee would collapse 
into varus of an additional 5 degrees.   

It appears that the underlying contention is that a separate 
rating is warranted for right knee instability.  The evidence 
includes an October 1996 VA treatment record showed negative 
varus/valgus testing.  A May 1997 VA examination report shows 
that the Veteran had mild deformity of the right knee.  
January 1998 and May 1998 VA treatment records show that he 
was negative for instability.  However, a November 1998 VA 
treatment record refers to mild instability.  Although he 
reported at the February 2004 VA examination that he could 
not walk that far, the Veteran did report being able to walk 
with the help of a brace.  Further, the Veteran has reported 
that his knee gave way at times.  Although not entirely 
clear, the Board believes that the overall evidence does 
suggest moderate instability of the right knee.  Given the VA 
examination findings and the Veteran's credible statements, a 
20 percent rating is warranted for moderate instability.  
However, it appears clear that the preponderance of the 
evidence is against a finding of severe instability so as to 
warrant a rating in excess of 20 percent.  The November 1998 
examiner described the instability as mild.   In sum, in 
addition to the 20 percent rating based on limitation of 
motion prior to May 4, 2004, the evidence also warrants a 
separate rating of 20 percent under Code 5257 prior to May 4, 
2004.  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected Pelligrini-Steida disease with joint mouse, 
arthritis, status post right total knee arthroplasty of the 
right knee, currently rated 20 percent disabling prior to May 
4, 2004 is not warranted.  To this extent, the appeal is 
denied.

Entitlement to a separate assignment of a 20 percent rating 
(but no higher) for instability associated with the Veteran's 
service-connected Pelligrini-Steida disease with joint mouse, 
arthritis, status post right total knee arthroplasty of the 
right knee prior to May 4, 2004 is warranted.  The appeal is 
granted to that extent, subject to laws and regulations 
applicable to payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


